       Case: 1:18-cv-00233-GHD-RP Doc #: 1 Filed: 12/13/18 1 of 4 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

CULLEN THOMAS SMITH, JR.                                                              PLAINTIFF


VS.                                                   CIVIL ACTION NO. 1:18-CV-233-SA-RP
                                                                       ___________________


MUELLER COPPER TUBE COMPANY, INC.                                                    DEFENDANT

                                                                     JURY TRIAL DEMANDED

                                         COMPLAINT

       This is an action to recover actual and punitive damages for violation of the anti-retaliation

provisions of the Americans with Disabilities Act (“ADA”), for discharging Plaintiff in order to

avoid paying benefits afforded by Employment Retirement Income Security Act (“ERISA”), for

violation of the Family and Medical Leave Act (“FMLA”), and for discharging Plaintiff without

cause, in violation of the union contract. The following facts support the action:

                                                 1.

       Plaintiff CULLEN THOMAS SMITH, JR. is an adult resident citizen of 6445 Highway 25

South, Fulton, Mississippi 38834.

                                                 2.

       Defendant MUELLER COPPER TUBE COMPANY, INC. is a Tennessee corporation doing

business in the State of Mississippi. Defendant may be served with process through its registered

agent, C T Corporation System, 645 Lakeland East Drive, Suite 101, Flowood, Mississippi 39232.

At all relevant times, Defendant was an employer within the meaning of the Americans with

Disabilities Act and the Employment Retirement Income Security Act.
        Case: 1:18-cv-00233-GHD-RP Doc #: 1 Filed: 12/13/18 2 of 4 PageID #: 2



                                                 3.

       This Court has federal question jurisdiction under 28 U.S.C. § 1331, civil rights jurisdiction

under 28 U.S.C. § 1343, for a cause of action arising under the Americans with Disabilities Act

Amendments Act ("ADAAA"), 42 U.S.C. § 12101, et. seq., the Family and Medical Leave Act, 29

U.S.C. § 2601, the Employment Retirement Income Security Act, 29 U.S.C. § 1001, et seq, and

under a union contract.

                                                 4.

       Plaintiff and his wife are both former long-term employees of Defendant.

                                                 5.

       At all relevant times, Plaintiff was a member of the United Steelworkers Union, and the

Union was under a fiduciary obligation to represent Plaintiff in the event of Plaintiff’s discharge.

                                                 6.

       During Plaintiff’s employment, Plaintiff suffered a number of work-related injuries, resulting

in his having to be off work. Plaintiff’s wife also suffered from a disability under the ADA, and was

discharged by the Defendant. Plaintiff’s wife filed an EEOC charge and a Complaint against the

Defendant for violation of the ADA.

                                                 7.

       Plaintiff’s wife’s suit was ongoing on November 10, 2017, when Defendant discharged

Plaintiff from his position. At the time of Plaintiff’s discharge, Plaintiff had been off work for a

work-related injury, and unable to work, beginning on October 4, 2017, until the date of his

discharge.




                                                 2
       Case: 1:18-cv-00233-GHD-RP Doc #: 1 Filed: 12/13/18 3 of 4 PageID #: 3



                                                  8.

       Plaintiff requested the Union represent him in his claim that he was discharged without cause.

The Union did not wish to antagonize the company by faithfully representing Plaintiff. Accordingly,

on August 6, 2018, it sent Plaintiff the attached letter (Exhibit “A”), claiming that it was not

preceding with Plaintiff’s grievance, because it did not think it could prevail in an arbitration

hearing. The real reason was not that the Union did not think it could prevail, but it wished to

maintain good relations with Defendant, and it knew of Defendant’s hostility towards Plaintiff. The

Union would, therefore, not represent Plaintiff by taking his case to arbitration. This failure to

represent was in bad faith.

                                                  9.

       In fact, Plaintiff’s discharge was in violation of a number of federally protected rights:

       a.      Plaintiff’s discharge violated the Family and Medical Leave Act since
               Plaintiff was discharged at a time when he was on medical leave, and without
               giving Plaintiff an opportunity to return to work from his medical leave;

       b.      Plaintiff’s discharge was in violation of the anti-retaliation provisions of the
               Americans with Disabilities Act. Specifically, Defendant’s agent had told
               Plaintiff that he was hostile towards Plaintiff and Plaintiff’s wife because of
               the medical claims, and because of their claims against the company.
               Plaintiff’s discharge was in violation of the anti-opposition and anti-
               retaliation provisions of the Americans with Disabilities Act;

       c.      Plaintiff’s being employed by the Defendant caused Defendant a substantial
               amount in medical payments. Discharging Plaintiff in order to avoid paying
               these medical payments violated the anti-retaliation provisions of the
               Employment Retirement Income Security Act, 29 U.S.C. § 1140. Defendant
               discriminated against Plaintiff for receiving ERISA protected benefits, and
               retaliated against Plaintiff because he was receiving such benefits, and would
               receive them in the future; and

       d.      Defendant discharged Plaintiff without cause, in violation of the union
               contract. The Union, in bad faith, refused to enforce the arbitration


                                                  3
        Case: 1:18-cv-00233-GHD-RP Doc #: 1 Filed: 12/13/18 4 of 4 PageID #: 4



               provisions of the contract because it decided to maintain a good relationship
               with the Defendant.

                                                 11.

        Plaintiff has suffered mental anxiety and stress and lost income. Defendant’s actions are

outrageous, such that punitive damages should be awarded.

                                                 12.

       Plaintiff has filed the EEOC charge, attached hereto as Exhibit “B,” and has received the

right-to-sue letter, attached hereto as Exhibit “C.”

                                    REQUEST FOR RELIEF

       Plaintiff requests actual and punitive damages in an amount to be determined by a jury,

reinstatement, and reasonable attorneys’ fees and costs.

       RESPECTFULLY SUBMITTED, this the 13th day of December, 2018.

                                               CULLEN THOMAS SMITH, JR., PLAINTIFF

                                       By:     /s/ JIM WAIDE
                                               JIM WAIDE
                                               MS Bar No. 6857

WAIDE & ASSOCIATES, P.A.
332 North Spring Street
Tupelo, MS 38804-3955
Post Office Box 1357
Tupelo, MS 38802-1357
Telephone: (662) 842-7324
Facsimile: (662) 842-8056
Email: waide@waidelaw.com

ATTORNEYS FOR PLAINTIFF




                                                  4
